Advisory Action
Support for Claim Amendment

	The Applicant acknowledges that pursuant to 37 CFR 1.173(c), each claim amendment must be accompanied by an explanation of support in the disclosure of the patent for the amendment.  
	With reference to claim 1, the Applicant focused on the limitation directed to “connecting an electronic device using an SSID (Service Set Identifier), when the electronic device operates in a software AP mode…” and “wherein electronic device transmits information for registration of the electronic device to the sever through the proxy…”
	It is noted that the claims in the after final amendment were amended to add “wherein, when the electronic device is initially powered on, the electronic device generates the SSID of the electronic device and operates in the software AP mode” and “creating a user account in a server using a downloaded application program of the terminal”.  (emphasis added). 
	It is noted that the Applicant has not provided any explanation of support for these specific limitations in their response. The Examiner however, acknowledges that commensurate with the provided citations for the other identified limitations such as col. 6, lines 15-49, it is acknowledged that in col. 6, lines 15-19, the ‘146 Patent discloses “[w]hen the electronic device 100 is initially powered on, the electronic device 100 may generate a unique Service Set Identifier (SSID) of the electronic device 100 and may operate in a software Access Point (AP) mode in operation 303.”  In addition, the Examiner acknowledges that in col. 6, lines 8-12 (which was not specifically identified in the Applicant’s explanation of support), the ‘146 patent discloses “ a user may create an account in the server 120 using the terminal 130 in operation 300. The user may download an application program (app) using a Quick Response (QR) code or a Near Field Communication (NFC) function included in the electronic device 100…”  
Although the Examiner has identified support for the newly added limitations, the Examiner respectfully asks the Applicant to directly address any newly added limitations and to include all relevant citations for support of those limitations in compliance with 37 CFR 1.173(c). 

112 2nd Rejections
	In view of the amendment, the Examiner determines that the amendment has overcome the 112 issues set forth in the Final Rejection. 

103 Rejections
	The Examiner initially determines that the amendment which added the limitations of “using a downloaded application program of the terminal” and “wherein, when the electronic device is initially powered on, the electronic device generates the SSID of the electronic device and operates in the software AP mode” raises new issues that would require further consideration and/or search.  Therefore, the amendment will not be entered. 
	Nonetheless, in addressing the prior art, the Examiner notes that the Applicant states that claim 1 recites the feature “the electronic device generates the SSID of the electronic device and operates in the software AP mode when the electronic device is initially powered on.”  With reference to Lee, the Applicant maintains that Lee describes an apparatus (home appliance), such as a refrigerator, a washing machine, a robotic cleaner than connect to an access point. The Applicant argues that the apparatus does not operate in the software AP mode. 
	The Examiner determines that the Applicant, in arguing against Lee, is improperly attacking the references separately. As set forth in the rejection, the Examiner acknowledged that Lee did not specifically disclose of connecting to an electronic device using a SSID. The Examiner additionally maintained that this would have been obvious that Lee would use a SSID since Lee both discloses the use of an access point and where the electronic device includes a Wi-Fi function. Thus, a person of ordinary skill in the art would have understood that operating in a software AP mode and connecting using an SSID would have been based on a predictable result of the device of Lee. Nonetheless, the Examiner relied upon Kim for this teaching as set forth in the office action. 
	The Applicant further states with respect to Kim that in claim 1, “the one device (the electronic device) is “initially powered on”, the electronic device generates the SSID of the electronic device and operate in the software AP mode and therefore the limitation, “when the electronic device is initially powered on, the electronic device generates the SSID of the electronic device and operate in the software AP mode” in claim 1 is distinguish from the description of Kim. 
	As set forth in the rejection, the Examiner notes that Kim, in paragraphs [0032 and 0045], discloses a home device operating as a soft AP as well as the transmission of SSID. The Applicant focused on the phrase “initially powered on” in the newly added limitation. The Examiner notes that in reviewing the original citations, it is noted that this newly added limitation would require further consideration and/or search with respect to whether the prior art discloses “when the electronic device is initially powered on, the electronic device generates the SSID of the electronic device and operates in the software AP mode”. 
	The Examiner additionally notes that although the Applicant states that “claim 1 is allowable against cited references according to the above reason….independent claims 4 and 11 contain the same patently distinguishable language as independent claim 1” it is noted that claim 4 was rejected based on the teachings of Ha et al. US Patent Pub 2013/0173811 and Ha US Patent Pub. 2014/01506081. In addition, claim 11 was based on the combination of Kim US Patent Pub. 2014/0218517, Lee, and Ha US Patent Pub. 2014/0156081.  Although, the Applicant briefly mentioned these combinations on pages 9-10 of their response, the Applicant has not provided any specific arguments against these combinations with respect to the claims at issue. 
	Nonetheless, as set forth above, the newly added limitations to each independent claim raises new issues that require further consideration and/or search and therefore, the after final amendment is not entered for at least this reason. 

/Ovidio Escalante/
Primary Examiner, Art Unit 3992

Conferees: 
/MINH DIEU NGUYEN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992